Citation Nr: 1100558	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1940 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in September 2008.  
At such time, the Board found that additional development was 
required prior to adjudicating the claim on the merits.  In May 
2010, after undertaking additional development, the claims file 
was sent to the Board.  Thereafter, in July 2010, it solicited an 
expert medical opinion from a physician with the Veterans Health 
Administration (VHA).  The Board received the requested opinion 
in September 2010 and forwarded a copy to the appellant and her 
representative for review and comment.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Navy 
from December 1940 to April 1946.  He developed pulmonary 
tuberculosis during active service.  

2.  The Veteran died in December 1988.  The death certificate 
lists the cause of death as ventricular fibrillation due to or a 
consequence of cardiomyopathy.  Diabetes mellitus was listed as a 
condition contributing to death but not related to the cause of 
death.  

3.  At the time of the Veteran's death, service connection was in 
effect for pulmonary tuberculosis, rated as non-compensably 
disabling.  Pulmonary tuberculosis was not active and the 
preponderance of the evidence is against a finding indicating 
that the Veteran's fatal heart condition was attributable to 
service or an incident of service or is related to service-
connected pulmonary tuberculosis.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 
(West 2002); 38 C.F.R. § 3.300, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other 
grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), the Court 
held that when VA receives a detailed claim for death and 
indemnity compensation (DIC) under 38 U.S.C. § 1310, it must 
provide a detailed notice to the claimant.  Specifically, the 
Court held that, under section 38 U.S.C. § 5103(a), the notice 
must include the following elements:

A statement of the conditions, if any, for which a veteran 
was service connected at the time of death;

An explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and

An explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.

The record reflects that the RO provided the appellant with the 
notice required under the VCAA and under Hupp v. Nicholson, 21 
Vet. App. 342 (2007), by a letter mailed in October 2008.  To the 
extent that the appellant may not have been provided with 
complete notice until after the initial adjudication, the Board 
finds that there is no prejudice to her in proceeding with the 
issuance of a final decision.  Following the provision of the 
required notice and the completion of all indicated development 
of the record, the RO readjudicated the appellant's claim in 
April 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.  The Board also notes that the Veteran's original claims 
file was lost and was rebuilt.  The appellant was notified of 
this fact and offered the opportunity to assist the RO in 
reconstructing the file.  

Moreover, despite the fact that the file was rebuilt, the Veteran 
service treatment records are of record, as are records from the 
Samson Naval Hospital and the VA Medical Center in Leavenworth.  
These records were obtained pursuant to the Board's September 
2008 remand directive.  Based on these efforts, the Board finds 
that there has been substantial compliance with its remand 
directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In addition, the claims file was reviewed by a VA examiner in 
July 2008.  As noted in its September 2008 Remand directive, 
however, that examination is inadequate.  While the examiner 
states that it is "least likely as not" that tuberculosis was 
or did contribute to the Veteran's death, the examiner goes on to 
reason that it is unlikely that tuberculosis is related to the 
Veteran's death.  Due to the inconsistency of the opinion and 
because the examiner appears to rely on a VA examination of 
another Veteran, rather than remand for additional opinion, the 
Board forwarded the claims file to a VHA examiner.  The VHA 
examination report demonstrates that the examiner reviewed the 
Veteran's medical history and rendered appropriate diagnoses and 
opinions based on the questions presented by the Board.  As such, 
the Board finds that VA's duty to assist with respect to 
obtaining additional medical opinions with respect to the issue 
on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the appellant.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2010).  She has retained the services of a representative 
and has been provided numerous opportunities to present evidence 
or argument in support of her claim.  

II.  Analysis

The Veteran's surviving spouse alleges that the Veteran's 
service-connected pulmonary tuberculosis caused a heart condition 
leading to the Veteran's death.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2010).  In order to constitute the principal 
cause of death the service-connected disability must be one of 
the immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In order 
to be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

Here, the record reveals that the during the Veteran's active 
duty service, he contracted pulmonary tuberculosis.  A May 1945 
x-ray examination, for example, noted tuberculosis of the left 
apex and 1st interspace with bleb or cavity in the apex about the 
size of a nickel.  In March 1946, the Veteran appeared before a 
Board of Medical Survey and deemed "unfit for service."  The 
records do not document complaints or findings of any heart 
condition.  

Service connection is in effect for residuals of tuberculosis, 
rated at 0 percent disabling.  

In February 2004, the appellant filed a claim seeking service 
connection for the cause of the Veteran's death.  A Certificate 
of Death indicated that the Veteran died in December 1988.  The 
immediate cause was ventricular fibrillation due to or as a 
consequence of cardiomyopathy.  Other significant factors 
contributing to death but not causing death were diabetes 
mellitus.  He was pronounced dead on arrival to the hospital.  No 
autopsy was performed.  

A June 2004 RO decision denying the claim is not of record.  The 
appellant did file a notice of disagreement with that decision 
and file a substantive appeal.  Prior to delivery of the claims 
file to the Board, the claims file was lost.  

In October 2007, the appellant filed another claim.  She was 
advised by the RO that her late-husband's claims file was lost 
and would need to be reconstructed.  She was asked to submit 
copies of records from Dr. Stuber.  She was also asked to submit 
any pertinent medical records.  

Records from Leavenworth VA Medical Center for the period from 
1958 to 1978 are of record.  They include numerous x-ray reports 
and sputum tests.  They do not reveal active complication from 
tuberculosis.  For example, a September 1977 chest x-ray was 
normal.  The heart appeared normal.  

As noted, in September 2010, a VHA examiner reviewed the 
Veteran's medical records and provided a medical opinion.  The 
examiner stated that the Veteran's cause of death due to 
ventricular fibrillation due to cardiomyopathy was "not in 
question."  While the Veteran did have pulmonary tuberculosis 
during active duty service, the examiner stated that he was 
closely monitored following discharge from service but suffered 
no significant pulmonary residual and required no additional 
treatment.  He opined that the tuberculosis infection in 1946 did 
not result in any lasting disability that contributed to the 
Veteran's death.  The examiner further opined that the Veteran's 
death was not directly or indirectly linked to any service-
related health problem.  

The Board has considered the relevant lay and medical evidence 
but finds that the preponderance of the evidence is against the 
claim.  Here, the Veteran died due to ventricular fibrillation 
due to cardiomyopathy.  The best and only evidence addressing the 
cause of death comes from the Certificate of Death.  That record 
did not indicate that the Veteran's residuals of pulmonary 
tuberculosis had any role in his demise.  Moreover, the service 
treatment records do not show complaints or treatment for a heart 
condition, nor is there objective medical evidence linking the 
cause of the Veteran's death to an incident or injury sustained 
during active service.  The weight of the evidence is against any 
finding of a role between tuberculosis and the Veteran's death.  
The outpatient treatment records do not reveal active 
tuberculosis.  Rather, the numerous test results of record, until 
1977, did not reveal complications from tuberculosis.  In 
addition, the Board finds the VHA examiner's opinion to be 
persuasive as it pertains to the cause of the Veteran's death.  
The opinion is well-reasoned and there is no contrary objective 
medical evidence of record.  

While the Board has considered the appellant's statements to the 
effect that there is a relationship between tuberculosis and 
death, she has not offered anything other than bare conclusions 
to support her contention.  For example, she has not provided 
evidence regarding any symptoms of tuberculosis she observed or 
how those symptoms related to any heart condition.  Even had she 
done so, there are limits to her ability to relate her late 
husband's residuals of pulmonary tuberculosis to his death.  In 
many cases such as this one, a lay person is not competent to 
establish a medical diagnosis or show a medical etiology merely 
by her own assertions when such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2009) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Here, again, she has only offered a bare 
conclusion but has not provided any evidence in support of her 
conclusion.  Thus, even if she is considered competent to offer 
an opinion as to whether the Veteran's service-connected 
disability ultimately factored into his death, the weight of the 
evidence is against the claim.  

For these foregoing reasons, the claim for service connection for 
the cause of the Veteran's death must be denied.  In making this 
determination, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable. 




ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


